Exhibit 10.1


EMPLOYMENT AGREEMENT
 


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 9th day of June,
2015 (the “Effective Date”), by and between ORBITAL TRACKING CORP., a Nevada
corporation (the “Corporation”), and Theresa Carlise (the “Executive”), under
the following circumstances:
 
RECITALS:
 


A.           The Corporation desires to secure the services of the Executive
upon the terms and conditions hereinafter set forth; and
 
B.           The Executive desires to render services to the Corporation upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.
 
2. Duties. The Executive shall serve as the Chief Financial Officer, Treasurer
and Secretary of the Corporation, with such duties, responsibilities and
authority as are commensurate and consistent with her position, as may be, from
time to time, assigned to her by the Board of Directors (the “Board”) of the
Corporation. The Executive shall report directly to the Board. During the Term
(as defined in Section 3), the Executive shall devote the required  business
time and efforts to the performance of her duties hereunder. Notwithstanding the
foregoing, the expenditure of reasonable amounts of time by the Executive for
other employment and consulting relationships, the making of passive personal
investments, the conduct of business affairs and charitable and professional
activities shall be allowed, provided such activities do not materially
interfere with the services required to be rendered to the Corporation hereunder
and do not violate the restrictive covenants set forth in Section 9 below.
 
3. Term of Employment. The term of the Executive’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of one (1) year commencing on the Effective Date. The term of this Agreement
shall automatically be extended for additional terms of one (1) year each (each
a “Renewal Term”) unless either party gives prior written notice of non-renewal
to the other party no later than sixty (60) days prior to the expiration of the
Initial Term (“Non-Renewal Notice”), or the then current Renewal Term, as the
case may be. For purposes of this Agreement, the Initial Term and any Renewal
Term are hereinafter collectively referred to as the “Term.”
 
4. Compensation of Executive.
 
(a) The Corporation shall pay the Executive as compensation for her services
hereunder, in equal bi-weekly installments during the Term, the sum of
Seventy-Two Thousand ($72,000) per year (the “Base Salary”), less such
deductions as shall be required to be withheld by applicable law and
regulations. The Corporation shall review the Base Salary on an annual basis and
has the right but not the obligation to increase it.
 
(b) In addition to the Base Salary set forth in Section 4(a), the Executive
shall be eligible  to receive an annual cash bonus if the Corporation meets or
exceeds criteria adopted by the Compensation Committee of the Board of Directors
(the “Compensation Committee”) for earning Bonuses which may be adopted by the
Compensation Committee from time to time.  Bonuses shall be paid by the
Corporation to the Executive promptly after determination that the relevant
targets have been met, it being understood that the attainment of any financial
targets associated with any bonus shall not be determined until following the
completion of the Corporation’s annual audit and public announcement of such
results and shall be paid promptly following the Corporation’s announcement of
earnings.

 
 

--------------------------------------------------------------------------------

 
 
(c) Equity Awards.  Executive shall be eligible for such grants of awards under
stock option or other equity incentive plans of the Corporation adopted by the
Board and approved by the Corporation’s stockholders (or any successor or
replacement plan adopted by the Board and approved by the Corporation’s
stockholders) (the “Plan”) as the Compensation Committee of the Corporation may
from time to time determine (the “Share Awards”).  Share Awards shall be subject
to the applicable Plan terms and conditions, provided, however, that Share
Awards shall be subject to any additional terms and conditions as are provided
herein or in any award certificate(s), which shall supersede any conflicting
provisions governing Share Awards provided under the Plan.
 
(d)  The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of her employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.
 
(e) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives, including group family health
insurance coverage which shall be paid by the Corporation (the “Benefit Plans”).
 
(f) The Corporation shall execute and deliver in favor of the Executive an
indemnification agreement on the same terms and conditions entered into with the
other officers and directors of the Corporation.  Such agreement shall provide
for the indemnification of the Executive for the term of her employment.
 
5. Termination.
 
(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:
 
(i) upon the Executive’s death;
 
(ii) upon the Executive’s “Total Disability” (as herein defined);
 
(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;
 
(iv) at the Executive’s option, upon sixty (60) days prior written notice to the
Corporation;
 
(v) at the Executive’s option, in the event of an act by the Corporation,
defined in Section 5(c), below, as constituting “Good Reason” for termination by
the Executive; and
 
(vi) at the Corporation’s option, in the event of an act by the Executive,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Corporation.
 
(b) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive has failed to perform her
regular and customary duties to the Corporation for a period of 180 days out of
any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board, exclusive of the
Executive, vote to determine that the Executive is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment. As used herein, the term “Rehabilitated” shall mean such time as the
Executive is willing, able and commences to devote her time and energies to the
affairs of the Corporation to the extent and in the manner that she did so prior
to her Total Disability.

 
 

--------------------------------------------------------------------------------

 
 
(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Executive has resigned due to (i) any diminution of duties inconsistent with
Executive’s title, authority, duties and responsibilities (including, without
limitation, a change in the chain of reporting); (ii) any reduction of or
failure to pay Executive compensation provided for herein, except to the extent
Executive consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of ten (10) days
following written notice to the Corporation by Executive of such non-payment;
(iii) any relocation of the principal location of Executive’s employment outside
of Pittsburgh, Pennsylvania without the Executive’s prior written consent; (iv)
the consummation of any Change in Control Transaction (as defined below); (vi)
any material violation by the Corporation of its obligations under this
Agreement that is not cured within thirty (30) days Agreement after receipt of
written notice thereof from the Executive.  For purposes of this Agreement, the
term “Change in Control Transaction” means the sale of the Corporation to an
un-affiliated person or entity or group of un-affiliated persons or entities
pursuant to which such party or parties acquire (i) shares of capital stock of
the Corporation representing at least fifty percent (50%) of outstanding capital
stock or sufficient to elect a majority of the Board of the Corporation (whether
by merger, consolidation, sale or transfer of shares (other than a merger where
the Corporation is the surviving corporation and the shareholders and directors
of the Corporation prior to the merger constitute a majority of the shareholders
and directors, respectively, of the surviving corporation (or its parent)) or
(ii) all or substantially all of the Corporation’s assets determined on a
consolidated basis.
 
(d) For purposes of this Agreement, the term “Cause” shall mean:
 
(i)           conviction of a felony or a crime involving fraud or moral
turpitude; or
 
(ii)           theft, material act of dishonesty or fraud, intentional
falsification of any employment or Corporation records, or commission of any
criminal act which impairs Executive’s ability to perform appropriate employment
duties for the Corporation; or
 
(iii)           intentional or reckless conduct or gross negligence materially
harmful to the Corporation or the successor to the Corporation after a Change in
Control Transaction, including violation of a non-competition or confidentiality
agreement; or
 
(iv)           willful failure to follow lawful and reasonable instructions of
the person or body to which Executive reports; or
 
(v)           gross negligence or willful misconduct in the performance of
Executive’s assigned duties; or


(vi)           any material breach of this Agreement by Executive.
 
6. Effects of Termination.
 
(a) Upon termination of the Executive’s employment pursuant to Section 5(a)(i)
or (ii), in addition to the accrued but unpaid compensation and vacation pay
through the date of death or Total Disability and any other benefits accrued to
her under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive or
her estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) continued provision for a period of one (1) month
following the Executive’s death of benefits under Benefit Plans extended from
time to time by the Corporation to its senior executives; and (ii) payment on a
pro-rated basis of any bonus or other payments earned in connection with any
bonus plan to which the Executive was a participant as of the date of death or
Total Disability.
 

 
 

--------------------------------------------------------------------------------

 
 
(b) Reserved.
 
(c) Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), 5(a)(iv), 5(a)(v) or 5(a)(vi), the Executive shall be entitled to
accrued but unpaid compensation and vacation pay through the end of the Term or
any then applicable extension of the Term and any other benefits accrued to her
under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date.
 
(d) Any unvested options or restricted stock shall be cancelled three (3) months
following  termination of Executive’s employment by the Employee for “Good
Reason” or by the Corporation without “Cause”.  Any unvested options or
restricted stock shall be cancelled immediately upon termination of Executive’s
employment by the Corporation for “Cause”.
 
(e) Any payments required to be made hereunder by the Corporation to the
Executive shall continue to the Executive’s beneficiaries in the event of her
death until paid in full.
 
7. Vacations. The Executive shall be entitled to a vacation of three (3) weeks
per year, during which period her salary shall be paid in full. The Executive
shall take her vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall accrue, up to a maximum of six (6) weeks vacation shall carry
over to the subsequent year.
 
8.           Disclosure of Confidential Information.
 
(a) The Executive recognizes, acknowledges and agrees that she has had and will
continue to have access to secret and confidential information regarding the
Corporation, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Executive.  The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by her in confidence.  In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after her employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of her employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the termination of the Executive’s employment
hereunder.
 
(b)           The Executive affirms that she does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Corporation or its
subsidiaries.
 
(c)           In the event that the Executive’s employment with the Corporation
terminates for any reason, the Executive shall deliver forthwith to the
Corporation any and all originals and copies, including those in electronic or
digital formats, of Confidential Information; provided, however, Executive shall
be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing her compensation or relating to reimbursement of expenses, (iii)
information that she reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to her employment, or
termination thereof, with the Corporation.
 

 
 

--------------------------------------------------------------------------------

 
 
9. Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Corporation and that its protection and maintenance constitutes a
legitimate business interest of the Corporation, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the Corporation’s business is
conducted worldwide (the “Territory”), and that the Territory, scope of
prohibited competition, and time duration set forth in the non-competition
restrictions set forth below are reasonable and necessary to maintain the value
of the Confidential Information of, and to protect the goodwill and other
legitimate business interests of, the Corporation, its affiliates and/or its
clients or customers. The provisions of this Section 9 shall survive the
termination of the Executive’s employment hereunder for the time periods
specified below.
 
(b)           The Executive hereby agrees and covenants that she shall not
without the prior written consent of the Corporation, directly or indirectly, in
any capacity whatsoever, including, without limitation, as an employee,
employer, consultant, principal, partner, shareholder, officer, director or any
other individual or representative capacity (other than (i) as a holder of less
than two (2%) percent of the outstanding securities of a company whose shares
are traded on any national securities exchange or (ii) as a limited partner,
passive minority interest holder in a venture capital fund, private equity fund
or similar investment entity which holds or may hold an equity or debt position
in portfolio companies that are competitive with the Corporation; provided
however, that the Executive shall be precluded from serving as an operating
partner, general partner, manager or governing board designee with respect to
such portfolio companies), whether on the Executive's own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Term and
thereafter to the extent described below, within the Territory.
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
Business of the Corporation, as defined in the next sentence.  “Business” shall
mean the sales and service of satellite voice and data equipment.
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Corporation to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement, for
the purpose of competing with the Business of the Corporation;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Corporation, with whom Executive had significant contact during Executive’s
employment by the Corporation (whether under this Agreement or otherwise),
business competitive with the Business done by the Corporation with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Corporation, or if any such customer elects to move
its business to a person other than the Corporation, provide any services of the
kind or competitive with the Business of the Corporation for such customer, or
have any discussions regarding any such service with such customer, on behalf of
such other person for the purpose of competing with the Business of the
Corporation; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Corporation and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Corporation, for the
purpose of soliciting such other party to discontinue or reduce its business
with the Corporation for the purpose of competing with the Business of the
Corporation.
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 9 shall continue during the Employment
Period and, upon termination of the Executive’s employment for a period of two
(2) years thereafter.

 
 

--------------------------------------------------------------------------------

 
 
10. Clawback Rights.  Any bonus based on performance, and any and all stock
based compensation (such as options and equity awards, including Share Awards
and the Initial Option Grant) (collectively, the “Clawback Benefits”) shall be
subject to “Corporation Clawback Rights” as follows: During the period that the
Executive is employed by the Corporation and  upon the termination of the
Executive’s employment and for a period of three (3) years thereafter, if there
is a restatement of any financial results from which any Clawback Benefits to
Executive shall have been determined, Executive agrees to repay any amounts
which were determined by reference to any Corporation financial results which
were later restated (as defined below), to the extent the Clawback Benefits
amounts paid exceed the Clawback Benefits amounts that would have been paid,
based on the restatement of the Corporation’s financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to  take into account
the restated results, and any excess portion  of  the Clawback
Benefits  resulting from such restated results shall be immediately surrendered
to the Corporation and if not so surrendered within ninety (90) days of the
revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced restatement, the Corporation shall have
the right to take any and all action to effectuate such adjustment. The
calculation of the Revised Clawback Benefits amount shall be determined by the
Compensation Committee in good faith and applicable law, rules and
regulations.  All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Corporation and
Executive.  The Clawback Rights shall terminate following a Change of Control,
subject to applicable law, rules and regulations. For purposes of this Section
9, a restatement of financial results that requires a repayment of a portion of
the Clawback Benefits amounts shall mean a restatement resulting from material
non-compliance of the Corporation with any financial reporting requirement under
the federal securities laws and shall not include a restatement of financial
results resulting from subsequent changes in accounting pronouncements
or  requirements which were not in effect on the date the financial statements
were originally prepared (“Restatements”).  Additionally, if any material breach
of  any agreement by Executive relating to confidentiality, non-competition,
non-raid of employees, or non-solicitation of vendors or customers (including,
without limitation, Sections 8 or 9 hereof) or if any material breach of
Corporation policy or procedures which causes material harm to the Corporation
occurs, as determined by the Board in its sole discretion, then the Executive
agrees to repay or surrender any Clawback Benefits upon demand by the
Corporation and if not so repaid or surrendered within ninety (90) days of such
demand, the Corporation shall have the right to take any and all action to
effectuate such adjustment.  The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (the “Dodd Frank Act”) and requires recovery of all
“incentive-based” compensation, pursuant to the provisions of the Dodd Frank Act
and any and all rules and regulations promulgated thereunder from time to time
in effect.  Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.
 
11. Section 409A.
 
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Corporation and Executive agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 
 

--------------------------------------------------------------------------------

 
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Corporation’s taxable year preceding the Corporation’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
12. Miscellaneous.
 
a. The Executive acknowledges that the services to be rendered by her under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by her of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.

 
 

--------------------------------------------------------------------------------

 
 
b. Neither the Executive nor the Corporation may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided however that the Corporation shall have the right to delegate
its obligation of payment of all sums due to the Executive hereunder, provided
that such delegation shall not relieve the Corporation of any of its obligations
hereunder.
 
c. This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
 
d. This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
e. The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
f. All notices, requests, demands and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by private overnight mail service (e.g.
Federal Express) to the party at the address set forth above or to such other
address as either party may hereafter give notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
g. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
h. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 
 
CORPORATION:
 
ORBITAL TRACKING CORP.
 
/s/ David Phipps
By:  David Phipps
Title: Chief Executive Officer
 
EXECUTIVE:
 
THERESA CARLISE
 
/s/ Theresa Carlise
